DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 31, 2021, June 15, 2021, and July 8, 2021 were submitted after the final rejection filed on March 16, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-2, 11-12, and 16-17 have been amended and claims 3, 8, 13-15, and 18 have been canceled in the response filed on May 31, 2021.
Claims 1-2, 4-7, 11-12, 16-17, and 19-20 are pending.
Claims 1-2, 4-7, 11-12, 16-17, and 19-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 11-12, 16-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the recommending items method, as claimed in claims 1-12, is directed to a process. Furthermore, the server, as claimed in claims 16-20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending items to a user. Specifically, representative claim 1 recites the abstract idea of: 
receiving an indication of the user accessing the recommendation service;
determining a user-type of the user of the recommendation service, the user-type being one of a new-user type and an old-user type, the new-user type being associated with users of the recommendation service that are associated with a pre-determined level of previous user interactions with the recommendation service, the pre-determined level of previous user interactions not being sufficient to generate a personalized content recommendation;
responsive to the user being of the new-user type:
receiving information associated with a pre-determined resource, the pre-determined resource having been determined to be trustworthy by an operator;
parsing the information associated for extracting visual characteristics of a respective one from a set of items,
the set of items comprising pre-selected items of a plurality of items hosted by the pre-determined resource, the pre-selected items having been selected for increasing user traffic to the pre-determined resource, the visual characteristics of the respective one of the set of items being indicative of a prominence of the respective one of the set of items and including at least a presence of at least one of an image and a video associated with the respective one of the set of items;
generating a feature vector for each one of the set of items based on the visual characteristics of a respective one of the set of items;
ranking each one of the set of items based on the respective feature vectors into a ranked list of items, to rank given items based on respective feature vectors and respective user interactions with the given items;
selecting from the set of items user-independent recommendation items to be presented to the user; and
transmitting the user-independent recommendation items in lieu of the personalized content recommendation.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending items to a user, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a server being communicatively coupled with an electronic device by a communication network, a landing page, machine learned algorithm, a video, and a parsing algorithm.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of recommending items occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.

In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link to a particular technological environment or field of use.	
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. As such, representative claim 1 is ineligible. 
Dependent claims 2, 4-7, and 11- do not aid in the eligibility of independent claim 1. For example, claim 2 merely further define the abstract limitations of claim 1. Additionally, claims 4-7 and 11-12 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claim 5, 6, 7, and 11 includes additional elements of a resource-native algorithm, software-based selection algorithm, human-based selection algorithm, and a heuristic analysis. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine, claims 16- remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-2, 4-7, and 11-12. As such, claims 16- are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt et. al. (US 20130290110, herein referred to as LuVogt), in view of Hagelin (US 10242259 B2, herein referred to as Hagelin), in further view of Bryar et. al. (US 8225195 B1, herein referred to as Bryar).

With respect to claim 1, LuVogt discloses:
A method of selecting recommendation items to be transmitted to an electronic device associated with a user of a recommendation service, the recommendation service being hosted by a server, the server being communicatively coupled with the electronic device by a communication network, the method executable at the server, the method comprising {LuVogt, see at least: Fig 2, #200 #206, #210; [0073] recommendation system 200 can include user computer/client device 202 or 204 that communicates with server computer 206 over a network 208 such as the internet. In one embodiment, the server 206 includes personalized, generalized content recommendation module 210}:
	receiving, by the server, an indication of the user accessing the recommendation service {LuVogt, see at least: Fig 2, #204, 206, 210 254; [0075] a request 254 for unseen content items that are relevant to the current user context can be received from a user employing the user device 204};
	determining, by the server, a user-type of the user of the recommendation service hosted by the server, the user-type being one of a new-user type or an old-user type, the new-user type being associated with users of the recommendation service that are associated with a pre-determined level of previous user interactions with the recommendation service, the pre-determined level of previous user interactions not being sufficient to generate a personalized content recommendation {LuVogt, see at least: Fig 3, #330, 332, 3320, 3324; Equation 2; [0087] category vectors are therefore used as both the initial user vector as well as a component of the evolving user vector; [0103] this update is done nightly by combining the user model 3324 of the preceding thirty days and the current cold start categories of vectors included in the user model 3324 or when the user changes their category preferences. The term w.sub.i is the weight that will bias more recent user models over older user models and 1/Nx is used because in the initial thirty days that the user registers with the recommendation module 210, thirty snapshots of the user model are not available of updating the user vector. [0082] When a new user registers with the recommendation module 210, information related to the user is received and processed by the user processing module 330};
	responsive to the user being of the new-user type {LuVogt, see at least: [0082] When a new user registers with the recommendation module 210, information related to the user is received and processed by the user processing module 330}:
receiving, by the server, information associated a landing page of a pre-determined resource {LuVogt, see at least: fig 2 #252; [0059] A plurality of input content (i.e., landing page items) streams or feeds (i.e., landing pages) 110 from a plurality of sources (i.e., pre-determined resource) 120 are received. In an embodiment, the plurality of content sources can include any constantly streaming source of information. Content from the input streams or feeds 110 is aggregated and the aggregated content 130 is filtered to identify relevant content 140 or content requiring immediate user attention 140 (i.e., pre-selected items); [0075] the received content items 252 can comprise a combination of public and private data items (i.e., plurality of items) such as emails, TWITTER and FACEBOOK feeds, news/weather/stock/ deal alerts or other information; [0083] Features can include explicit data of content items such as words, or entities}, 
the pre-determined resource having been determined by an operator of the server {LuVogt, see at least: [0058] Various embodiments described herein provide for recommendation systems and methods that provide recommendations for content from various private and public sources personalized to a user's context that includes the users current needs and preferences; [0073] the server 206 includes a personalized, generalized content recommendation module 210 which, in turn, can be communicatively coupled to a feed manager 212 that comprises drivers for each data source from which it receives content streams 110};
parsing, by the server employing a parsing algorithm, the information associated with the landing page for extracting visual characteristics of a respective one from a set of landing page items on the landing page {LuVogt, see at least: [0083] the recommendation module 210 also includes a feature processing module 320 that maintains a correspondence between users 254 and the received items of ,
the set of landing page items comprising pre-selected items of a plurality of items hosted by the pre-determined resource, the pre-selected items having been selected {LuVogt, see at least: fig 2 #252; [0059] A plurality of input content (i.e., landing page items) streams or feeds (i.e., landing pages) 110 from a plurality of sources (i.e., pre-determined resource) 120 are received. In an embodiment, the plurality of content sources can include any constantly streaming source of information. Content from the input streams or feeds 110 is aggregated and the aggregated content 130 is filtered to identify relevant content 140 or content requiring immediate user attention 140 (i.e., pre-selected items); [0075] the received content items 252 can comprise a combination of public and private data items (i.e., plurality of items) such as emails, TWITTER and FACEBOOK feeds, news/weather/stock/ deal alerts or other information … the list of seen items 256 that is ultimately transmitted to the user can comprise the top five or the top ten content items that include a mixture of items selected from the various content feeds 110; [0083] Features can include explicit data of content items such as words, or entities};
the visual characteristics of the respective one of the set of landing page items being of the respective one of the set of landing page items on the landing page and including at least a presence of at least one of an image and a video associated with the respective one of the set of landing page items ;
generating, by the server, a feature vector for each one of the set of landing page items from the landing page based on the visual characteristics of a respective one of the set of landing page items on the landing page {LuVogt, see at least: [0059] the latest content comprised in the aggregated content streams 130 can be displayed to the users; [0085] the different processing elements are generated by modeling the users, categories/features and items of content within the recommendations module 210 as vectors; [0083] Features can include explicit data of content items such as words, or entities. By the way of illustration and not limitation, entities can comprise information associated with the content item such as a source of the content item, author of the content item, a location, a category or a sentiment associated with the content item. They can also include implicit data such as inherent attributes of a content item, for example, an encoding format of a video item};
ranking, by a machine learned algorithm (MLA) executed by the server, the set of landing page items from the landing page based on the respective feature vectors into a ranked list of landing page items, the MLA having been trained to rank given landing page items based on respective feature vectors and respective user interactions with the given landing page items {LuVogt, see at least: [0075] the ;
selecting, by the server, from the ranked list of landing page items recommendation items to be presented to the user {LuVogt, see at least: [0075] the relevance scores of all the relevant content items from the unseen lists that comprise content items associated with various content types are compared and the top `n` content items are selected for presentation to the user where `n` is a natural number ... Relevant content items from such feeds are aggregated and scored upon receiving the user request 254 so that the list of seen items 256 that is ultimately transmitted to the user can comprise the top five or the top ten content items that include a mixture of items selected from the various content feeds 110}; and
transmitting, by the server, the recommendation items to the electronic device in lieu of the personalized content recommendation {LuVogt, see at least: fig 2, #202, 204; [0015] The ranked content items are transmitted in response to the user query; [0122] The resultant items list with the selected number of each item type is forwarded or transmitted to the user as a seen items list; [0082] When a new user registers with the recommendation module 210, information related to the user is received and processed by the user processing module 330 which generates a representation of the user as the user processing element 332. As described herein, the user processing element 332 comprises data 3320 and code 3322 associated with the user it represents. The data 3320 can include an initial user model 3324 that is generated from the information provided explicitly by the user}.
Although disclosing a personalized recommendation method, LuVogt does not disclose:
the resource having been determined to be trustworthy by the server.
However, Hagelin teaches:
the resource having been determined to be trustworthy by the server {Hagelin, see at least: [9:46-52] in step 530, the analyze server 40 determines the authenticity of the identity document 32 by means of the authentication algorithms and the multi-spectral images. Step 530 may further comprise retrieving information about the validity or about the owner of the identity document 32 from any of the external databases servers or other servers}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the authenticity screen as taught by Hagelin in the personalized recommendation method of LuVogt in order to have a simple yet reliable method for efficiently verifying authenticity (Hagelin, see: [1:60-62]).
In addition, LuVogt does not disclose:
the pre- selected items having been selected for increasing user traffic to the pre-determined resource;
the visual characteristics being indicative of a prominence; and
user-independent items.
However, Bryar teaches:
the pre-selected items having been selected for increasing user traffic to the pre-determined resource {Bryar, see at least: [6:39-42] Displaying hyperlinks at various levels of prominence enhances the user's computing experience by visually identifying those links that may be more helpful or useful to the user; [17:30-34] Embodiments of the invention may also be implemented to take into account information such as traffic (e.g., number of hits) that a Web page receives or has received, either from a particular user, a group of users, or from users in general. This information can help set a basis for determining the level of prominence of links to that page when such links are displayed on referring pages; [3:5-7] Associated with the set of links is prominence data for affecting the prominence at which the links in the set of links are to be displayed};
the visual characteristics being indicative of a prominence {Bryar, see at least: [6:39-42] Displaying hyperlinks at various levels of prominence enhances the user's computing experience by visually identifying those links that may be more helpful or useful to the user; [17:30-34] Embodiments of the invention may also be implemented to take into account information such as traffic (e.g., number of hits) that a Web page receives or has received, either from a particular user, a group of users, or from users in general. This information can help set a basis for determining the level of prominence of links to that page when such links are displayed on referring pages; [3:5-7] Associated with the set of links is prominence data for affecting the prominence at which the links in the set of links are to be displayed}; and
user-independent items {Bryar, see at least: [6:39-42] Displaying hyperlinks at various levels of prominence enhances the user's computing experience by visually identifying those links that may be more helpful or useful to the user; [17:30-34] Embodiments of the invention may also be implemented .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the selection for increasing user traffic and indicating a prominence as taught by Bryar in the recommendation service method of LuVogt in order to enhance the user’s computing experience (Bryar, see: [6:39-42]).

With respect to claim 2, LuVogt, Hagelin, and Bryar teach the method of claim 1. LuVogt further discloses:
responsive to the user being of the old-user type {LuVogt, see at least: [0107] the initial user model is updated and fine-tuned based on explicit and implicit feedback from the user}:
	receiving, by the server, previous user interactions of the user with the recommendation service {LuVogt, see at least: [0111] A user PE 332 forwards a list of seen items to a user and records user actions on the content items in the received list. Events generated by user actions such as, clicking on a particular content item, are received by the user PE 332 and employed to update the user model in real time};
ranking, by the server, items from a pool of items recommendable by the recommendation service into a ranked list of items based on the previous user interactions of the user with the recommendation service {LuVogt, see at least: [0075] the relevance scores of all the relevant content items from the unseen lists that comprise content items associated with various content types are compared and the top `n` content items are selected for presentation to the user where `n` is a natural number ... Relevant content items from such feeds are aggregated and scored upon receiving the user request 254 so that the list of seen items 256 that is ultimately transmitted to the user can comprise the ;
selecting, by the server, from the ranked list of landing page items recommendation items to be presented to the user {LuVogt, see at least: [0075] the relevance scores of all the relevant content items from the unseen lists that comprise content items associated with various content types are compared and the top `n` content items are selected for presentation to the user where `n` is a natural number ... Relevant content items from such feeds are aggregated and scored upon receiving the user request 254 so that the list of seen items 256 that is ultimately transmitted to the user can comprise the top five or the top ten content items that include a mixture of items selected from the various content feeds 110}; and
transmitting, by the server, the set of recommendation items as the personalized content recommendation {LuVogt, see at least: [0122] The resultant items list with the selected number of each item type is forwarded or transmitted to the user as a seen items list}.

With respect to claim 4, LuVogt, Hagelin, and Bryar teach the method of claim 1. LuVogt further discloses:
wherein the user-independent recommendation items comprise landing page news items {LuVogt, see at least: [0075] the received content items 252 can comprise a combination of public and private data items such as emails, TWITTER and FACEBOOK feeds, news/weather/stock/deal alerts or other information}.

Regarding claims 16-17 and 19, claims 16-17 and 19 are directed to a machine. Claims 16-17 and 19 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 4 which are directed towards a process. Therefore, claims 16-17 and 19 are rejected for the same reasons as set forth above for claims 1-2 and 4, respectively.
It is noted that claim 16 includes additional limitations of a server. LuVogt discloses a server {fig 2, #206; [0073] recommendation system 200 can include user computer/client device 202 or 204 that communicates with server computer 206 over a network 208 such as the internet}.


Claims 5-7, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LuVogt et. al. (US 20130290110, herein referred to as LuVogt), in view of Hagelin (US 10242259 B2, herein referred to as Hagelin), in further view of Bryar et. al. (US 8225195 B1, herein referred to as Bryar) and Heiler et. al. (US 20170061014, herein referred to as Heiler).

With respect to claim 5, LuVogt, Hagelin, and Bryar teach the method of claim 1 (see above). LuVogt does not disclose:
	wherein the pre-selected items have been selected using a resource-native selection algorithm of the pre-determined resource.
	However, Heiler teaches:
	wherein the pre-selected items have been selected using a resource-native selection algorithm of the pre-determined resource {Heiler, see at least: fig 6, #650, 680, 690, 6010; [0089] The index database 650 stores indexed resources found in a corpus, which is a collection or repository of resources. The resources may include, for example, documents such as web pages, images, or news articles. [0090] The index engine 680 indexes resources in the index database 650 using any suitable technique. In some implementations, the index engine 680 receives information about the contents of resources, e.g., tokens appearing in the resources that are received from a web crawler, and indexes the resources by storing index information in the index database 650. [0091] The search engine 655 uses the index database 650 to identify resources that match a search query 6010 to generate, for example, a set of candidate search results and a presentation set of search results}.
	In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify LuVogt, Hagelin, and Bryar to include the elements of Heiler. One would have been motivated to do so in order to limit the amount of irrelevant content a user will receive. In the instant case, LuVogt, Hagelin, and Bryar evidently teach a method for making item recommendations. Heiler is merely relied  Bryar, in view of Heiler.

	With respect to claim 6, LuVogt, Hagelin, Bryar, and Heiler teach the method of claim 5. LuVogt does not disclose:
	wherein the resource-native selection algorithm is at least one of a software-based selection algorithm or a human-based selection algorithm.
	However, Heiler teaches:
	wherein the resource-native selection algorithm is at least one of a software-based selection algorithm or a human-based selection algorithm {Heiler, see at least: [0090] The index engine 680 indexes resources in the index database 650 using any suitable technique. In some implementations, the index engine 680 receives information about the contents of resources, e.g., tokens appearing in the resources that are received from a web crawler, and indexes the resources by storing index information in the index database 650. [0091] The search engine 655 uses the index database 650 to identify resources that match a search query 6010 to generate, for example, a set of candidate search results and a presentation set of search results. The ranking engine 690 ranks resources that match the search query 6010}.
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify LuVogt, Hagelin, and Bryar to include the elements of Heiler. One would have been motivated to do so in order to effectively limit undesired content. In the instant case, LuVogt, Hagelin, and Bryar evidently teach a method for making item recommendations. Heiler is merely relied upon to illustrate 

With respect to claim 7, LuVogt, Hagelin, Bryar, and Heiler teach the method of claim 5. LuVogt further discloses:
wherein a ranking algorithm of the pre-determined resource ranks the plurality of items based on freshness of each of the plurality of items {LuVogt, see at least: [0059] The aggregated content streams 130 can be time-ordered streams filtered by relevance to the user's current context. In one embodiment, the latest content comprised in the aggregated content streams 130 can be displayed to the users}.

With respect to claim 11, LuVogt, Hagelin, and Bryar teach the method of claim 1. LuVogt does not disclose:
wherein the generating the set of user-independent recommendation items comprises excluding, by the server, at least one user-independent recommendation item from the set of user-independent recommendation items based on a heuristic analysis.
However, Heiler teaches:
wherein the generating the set of user-independent recommendation items comprises excluding, by the server, at least one user-independent recommendation item from the set of user-independent recommendation items based on a heuristic analysis {Heiler, see at least: [0027] The classification signals may include a signal indicating one or more characteristics of search session data of the user device 120, .
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify LuVogt, Hagelin, and Bryar to include the additional elements of Heiler. One would have been motivated to do so in order to avoid the recommendation of explicit content to young users. In the instant case, LuVogt, Hagelin, and Bryar evidently teach a method for recommending items to a user. Heiler is merely relied upon to illustrate the additional functionality of removing explicit items from a customer’s recommendation list. Moreover, since the elements taught by LuVogt, Hagelin, and Bryar, as well as Heiler, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over LuVogt, Hagelin, and Bryar, in view of Heiler.

With respect to claim 12, LuVogt, Hagelin, Bryar, and Heiler teach the method of claim 11. LuVogt does not disclose:
	wherein the excluding the at least one user-non-specific recommendation item from the set of user-non-specific recommendation items based on the heuristic analysis comprises determining, by the server, that the at least one user-non-specific recommendation item comprises at least one of:
	violent content;
	gore content;
	sexually-explicit content.
	However, Heiler teaches:
wherein the excluding the at least one user-non-specific recommendation item from the set of user-non-specific recommendation items based on the heuristic analysis comprises determining, by the server, that the at least one user-non-specific recommendation item comprises at least one of:
	violent content;
	gore content;
	sexually-explicit content {Heiler, see at least: [0009] the sensitive or offensive terms include terms associated with one or more of pornography, violence, gore, and spoof; [0010] a search result in the candidate set of search results is filtered to remove the search result from the presentation set of search results based on (i) the indication that the search query used to obtain the search result is classified as likely related to the particular class of people and including sensitive or offensive terms, and (ii) the indication that the search result is classified as likely including sensitive or offensive content}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of making item recommendations taught by LuVogt, Hagelin, and Bryar to include the additional functionality of filtering out inappropriate or offensive content taught by Heiler. One would have been motivated to do so in order to limit exposure to inappropriate, sensitive or offensive content (Heiler, see [0002]).

Regarding claim 20, claim 20 is directed to a machine, dependent from claim 16. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a process and dependent on claim 1. Therefore, claim 20 is rejected for the same reasons as set forth above for claims 1 and 5.

Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments have rendered the rejections moot. Therefore, the rejections are hereby withdrawn.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 13-15 of the Remarks, Applicant argues: “the currently claimed subject matter is integrated into a practical application as it addresses a problem rooted in computer-implemented technologies and does so by providing a specific solution for addressing the said problem, as opposed to being an effort to monopolize an abstract idea.” Applicant further argues: “the currently amended claim 1 recites a way in which a cold start problem is solved specifically in the realm of computer technologies. More particularly, currently amended claim 1 is directed to a solution for extracting specific visual characteristics of landing page items from the information associated with a landing page and making use of these specific visual characteristics for recommending content to a new user of a recommendation platform.” However, Examiner respectfully disagrees.
The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states: “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the DDR Holdings that the claims need to do significantly more than “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations” in order to be integrated into a practical application. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). Furthermore, the courts in Enfish decided the claims were directed to an improvement of an existing technology because “the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements,” which was reflected in the specification, and “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory.” Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond generally linking the use of the judicial exception to a particular technological environment. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id Enfish. This is reflected in paragraph [09] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as the cold-start recommendation problem. Although the claims include computer technology such as a server being communicatively coupled with an electronic device by a communication network, a landing page, machine learned algorithm, a video, and a parsing algorithm, such elements are merely peripherally incorporated in order to implement the abstract idea of recommending items. This is unlike the improvements recognized by the courts in DDR Holdings and Enfish. Unlike the precedential cases, where the claims are directed to a specific improvement to the way computers operate, neither the specification nor the claims of the instant invention identify such a 

With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eager et. al. (US 20170011409 A1) was used to understand other techniques that are used to detect fraudulent behavior in technology.
Menczer (2016 NPL) was used to understand how social media influences news consumption and its credibility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.A.B./               Examiner, Art Unit 3625                                                                                                                                                                                         

/MARISSA THEIN/               Supervisory Patent Examiner, Art Unit 3625